 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     WILLIAM WOMACK,                                  CASE NO. C17-5822 BHS
 8
                             Petitioner,              ORDER ADOPTING REPORT
 9          v.                                        AND RECOMMENDATIONS

10   DONALD R. HOLBROOK,

11                           Respondent.

12

13          This matter comes before the Court on the Report and Recommendations

14   (“R&Rs”) of the Honorable Theresa L. Fricke, United States Magistrate Judge, Dkts. 35,

15   36, and Petitioner William Womack’s (“Womack”) objections to the R&Rs, Dkt. 39.

16          On February 1, 2019, Judge Fricke issued the R&Rs recommending that the Court

17   deny Womack’s motion to supplement the record, Dkt. 35, and deny Womack’s petition

18   for procedural and substantive reasons, Dkt. 36. On April 4, 2019, Womack filed

19   objections. Dkt. 39.

20          The district judge must determine de novo any part of the magistrate judge’s

21   disposition that has been properly objected to. The district judge may accept, reject, or

22


     ORDER - 1
 1   modify the recommended disposition; receive further evidence; or return the matter to the

 2   magistrate judge with instructions. Fed. R. Civ. P. 72(b)(3).

 3   A.     Exhaustion

 4          The R&R addressing Womack’s petition concludes that seven of Womack’s

 5   eleven grounds for relief are unexhausted and procedurally barred. Dkt. 36 at 5–6.

 6   Womack objects arguing that he properly raised these claims before the Washington

 7   Supreme Court. Dkt. 39 at 2–3. The Court agrees with the R&R that at most Womack

 8   provided a summary reference of these claims, which does not constitute a full and fair

 9   presentation for review. Insyxiengmay v. Morgan, 403 F.3d 657, 667–68 (9th Cir. 2005).

10   Therefore, the Court adopts the R&R on this issue.

11   B.     Merits

12          The R&R recommends that the Court deny most of Womack’s remaining claims

13   on the merits and that the Court find that certain aspects of some of these claims are

14   unexhausted and procedurally barred. Dkt. 36 at 14–29. Although Womack provides

15   voluminous objections, he fails to establish any error in the R&R. Womack does identify

16   one inconsistency in the R&R regarding Womack’s claim for ineffective appellate

17   counsel. The R&R rejects Womack’s claim that counsel was deficient for failing to raise

18   Womack’s additional grounds for relief before the Washington Supreme Court because

19   Womack raised the issues himself. Dkt. 36 at 28–29. This is inconsistent with a finding

20   that the additional grounds are unexhausted because they were not properly raised.

21   Womack, however, fails to establish that the Washington Supreme Court’s rejection of

22   this ineffective assistance claim was contrary to law because the court stated that his



     ORDER - 2
 1   additional grounds for relief were “waived, unreviewable, or meritless.” Dkt. 11, Exh. 17

 2   at 4–5. Thus, Womack has failed to show deficient performance in failing to raise such

 3   meritless claims.

 4   C.     Supplement the Record

 5          Although Womack objects to the R&R denying his motion to supplement the

 6   record, he fails to provide any relevant argument identifying an error in the R&R.

 7          Therefore, the Court having considered the R&Rs, Womack’s objections, and the

 8   remaining record, does hereby find and order as follows:

 9          (1)    The R&Rs are ADOPTED;

10          (2)    Womack’s Petition is DENIED;

11          (3)    A Certificate of appealability is DENIED; and

12          (4)    The Clerk shall enter a JUDGMENT and close the case.

13          Dated this 11th day of June, 2019.

14

15

16
                                                 A
                                                 BENJAMIN H. SETTLE
                                                 United States District Judge

17

18

19

20

21

22


     ORDER - 3
